Case 1:09-cr-20631-PAS Document 117 Entered on FLSD Docket 01/28/2021 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 09-CR-20631-SEITZ

  UNITED STATES OF AMERICA,

  v.

  WALTER C. LOUISSAINT,

        Defendant.
  __________________________________/

             ORDER DENYING MOTION FOR RECONSIDERATION

        This matter is before the Court on Defendant Walter Louissaint’s pro se letter

  to the Court, dated November 17, 2020 [DE 116], which the Court treats as a

  motion for reconsideration of its earlier Order Denying Defendant’s Motion for

  Compassionate Release Due to the COVID-19 Pandemic [DE 115]. The Government

  has not responded, and the time for doing so has passed. The Court has considered

  the Defendant’s motion and the applicable law. Because Defendant does not offer

  any substantively new argument or evidence, and because motions for

  reconsideration are not appropriate in these instances, Defendant’s motion is

  DENIED.

        I.     Legal Standard

        Although the Federal Rules of Criminal Procedure do not provide for motions

  for reconsideration, they are permitted in certain criminal matters. Serrano v.

  United States, 411 F. App’x 253, 255 (11th Cir. 2011) (citing United States v.

  Phillips, 597 F.3d 1190, 1199-1200 (11th Cir. 2010)). Motions for reconsideration of

  sentence reduction orders under 18 U.S.C. § 3582(c), however, are not such

                                            1
Case 1:09-cr-20631-PAS Document 117 Entered on FLSD Docket 01/28/2021 Page 2 of 3




  instances. See United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003)

  (excluding application of civil rules of procedure to criminal matters such as those

  under § 3582(c)(2)); Phillips, 597 F.3d. at 1200 (stating that § 3582(c)(1)(B) “does

  not include a…motion for reconsideration as an exception to the sentence

  modification prohibition”). Although the Eleventh Circuit has not squarely

  addressed the issue, the Court appears similarly restricted from entertaining a

  motion for reconsideration of a compassionate release order under § 3582(c)(1)(A).

        II.    Discussion – Basis of Court’s Decision

        Defendant’s letter updates the Court on the pandemic at his institution, and

  explains that, regrettably, he has contracted COVID-19 and has experienced several

  symptoms. Defendant also asks, again, for a recommendation for home

  confinement. This additional information, however, does not constitute new

  argument that the Court had not already considered, or offer any facts

  substantively different than those presented earlier, aside from his contracting the

  virus, which would not alter the Court’s earlier analysis.

        The provided information fails to meet a minimum threshold for a renewed

  motion for compassionate release. Instead, the Court treats the letter as motion for

  reconsideration, which, as explained above, is not available to a defendant in these

  circumstances.

        Therefore, it is




                                             2
Case 1:09-cr-20631-PAS Document 117 Entered on FLSD Docket 01/28/2021 Page 3 of 3




        ORDERED THAT

        Defendant Louissaint’s pro se motion for reconsideration [DE 116] is

  DENIED.

        DONE AND ORDERED in Miami, Florida, this 28th day of January, 2021.




                                 ________________________________
                                 PATRICIA A. SEITZ
                                 UNITED STATES SENIOR DISTRICT JUDGE




                                          3
